                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                         IN THE UNITED STAT~S DISTRICT COURT                     June 27, 2019
                          FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                                   HOUSTON DIVISION


JAMES RAY JOHNSON,                           §
                                             §
                                             §
               Plaintiff,                    §
v.                                           §   CIVIL ACTION NO. H-19-1940
                                             §
ED GONZALEZ and                              §
JUDGE ABIGAIL ANASTASIO,                     §
                                             §
               Defendants.                   §



                                  MEMORANDUM AND ORDER



        Plaintiff James Ray Johnson has filed this civil action under

42 U.S.C.      §    1983 against the judg2 who presided over his criminal

case     and   the       Harris   County    Sh•=riff,     contending   that      he      was

illegally incarcerated in the Harris County Jail without probable

cause.    In his complaint,           he requests leave to proceed in                 forma

pauperis.           (Docket   Entry No.     1 at   5) .     Pursuant   to   28     U.S.C.

§    1915(e) (2), the Court concludes that Plaintiff's claims must be

dismissed for the reasons that follow.


                                     I .   Background


        Plaintiff alleges that on October 18, 2018, he was illegally

incarcerated due to a new charge that he violated a protective

order.     See Docket Entry No. 1 at 4.             He alleges that he was held

until April 2,           2019 before his bond was lowered to $30,000 from

$200, 000.         Id.    He also alleges that a GPS tracker was placed on
his leg on April 11, 2019, but thE court made a clerical error and

failed to clear the warrant for his arrest at that time,                               which

resulted in his arrest on April 25, 2019.                      Id. at 4-5.

     Plaintiff alleges that he wa3 held in Harris County Jail for

7 months    without     probable        cause      pursuant     to   Judge    Anastasio's

order.   He claims that Sheriff Gonzalez is liable because he is the

keeper of the Jail and allowed hirr. to be detained without probable

cause.   For relief, Plaintiff seek.s damages for emotional distress

and suffering for being detained                  ·~ithout   probable cause. 1


                                 II.   Legal Standards


     Under 2 8 U . S . C .   §   1915 ( e ) ( 2 ) 1 B) , the Court rna y s c rutin i z e the

basis of the complaint by a                party seeking to proceed in                 forma

pauperis and, if appropriate, dis:niss the case without service of

process if the lawsuit is frivolous, malicious,                       fails to state a

claim upon which relief may be granted,                      or· seeks monetary relief

from a defendant who is immune from such relief.                             See id.      An

action is frivolous if it lacks ar1y arguable basis in law or fact.



  It does not appear that Plain·:.iff is currently incarcerated.
Plaintiff has previously attempted to sue Judge Anastasio regarding
some of the allegations (that occurred before the April 2019
events) that he sets forth in this case. See Johnson v. Anastasio,
Civ. A. No. H-19-845 (S.D. Tex. M:u. 28, 2019) (Bennett, J.).    In
Plaintiff's earlier case, the court explained that Judge Anastasio
is absolutely immune from his claims against her for her judicial
acts and issued a strike under 23 U.S.C. § 1915(g) for filing a
frivolous claim while incarceratei. Id.    Plaintiff is warned that
future similar frivolous filings :nay result in sanctions.

                                              2
Neitzke v.      Williams,    109 S.     Ct.       1827,    1831-32     (1989);    Talib v.

Gilley, 138 F.3d 211, 213           (5th Cir. 1998).            A complaint lacks an

arguable basis in law if it is ba:3ed on an indisputably meri tless

legal theory, such as if the complaint alleges violation of a legal

interest which clearly does not exist.                    Harris v. Hegmann, 198 F.3d

153, 156 (5th Cir. 1999).


                                III.     Dis.cussion


        Plaintiff's claim against Judge Anastasio fails as a matter of

law because judges are entitled to absolute immunity from claims

arising out of acts performed in the exercise of their judicial

functions.      See Pierson v. Ray, 87 S. Ct. 1213, 1217                      (1967)     ("Few

doctrines were more solidly established at common law than the

immunity of judges from liability for damages for acts committed

within their judicial jurisdiction."); Stump v. Sparkman, 98 S. Ct.

1099,    1105   (1978);   Boyd v.      Biggers,       31 F. 3d 279,       284    (5th Cir.

1995); see also Bauer v. Texas, 341 F.3d 352, 357 (5th Cir. 2003)

("Judges enjoy absolute immunity from liability for                            judicial or

adjudicatory acts.").          The doctrine of absolute judicial immunity

protects      judges   not   only   from      liability,        but    also     from   suit.

Mireles v. Waco, 112 S. Ct. 286, 288                  (1991).     Allegations of bad

faith    do   not   overcome    judicial          immunity,     id.,    and     neither    do

allegations of procedural errors.                   See Mi tche11 v.          McBryde,    94 4

F.2d 229, 230 (5th Cir. 1991).             Jt:.dicial immunity is overcome only


                                              3
when the complained-of acts were not taken in the judge's judicial

capacity, or when they were taken in the complete absence of all

jurisdiction.           Mireles, 112 S. Ct. at 288, 289.

       Plaintiff generally alleges that Judge Anastasio illegally

detained him without a finding c,f probable cause.                                There is no

indication that Judge Anastasio acted outside of her jurisdiction;

all of the allegations concern judicial acts taken in her official

capacity.                  Accordingly,          ..::·udge   Anastasio       is   entitled      to

judicial     immunity,          and   Plaintiff's         claims        against   her must      be

dismissed.

       Plaintiff's claim against Sheriff Gonzalez also fails as a

matter of law.          In this circuit, Eupervisory officials can be held

liable    only     if     the    plaintiff       c.emonstrates           either   one    of    the

following:       ( 1)    the     supervisor'~;        personal          involvement      in    the

constitutional deprivation, or (2) a sufficient causal connection

between the supervisor's wrongful conduct and the deprivation.                                 See

Thompkins v. Belt, 828 F.2d 298, 303-04 (5th Cir. 1987); see also

Southard v. Texas Bd. of Criminal Justice, 114 F.3d 539, 550 (5th

Cir.     1997)     ("[T]he        misconduct         of      the    subordinate         must    be

affirmatively           linked        to   the       action        or     inaction      of     the

supervisor.") .         Supervisory liability exists without overt personal

participation in an offensive act only if the supervisory official

implements a policy "so deficient that the policy                                 'itself is a

repudiation of constitutional rights' and is 'the moving force of


                                                 4
the     constitutional        violation.'"           Thompkins,       828    F.2d   at   304

(quotations omitted); see also Perter v. Epps,                         659 F.3d 440,     446

(5th Cir. 2011)        ("A supervisory official may be held liable [under

§   1983] . . . if         . he implements unconstitutional policies that

causally result in the constitutional injury").

        There is no indication that Sheriff Gonzalez implemented an

unconstitutional policy or that               hE~   had any personal involvement in

Plaintiff's alleged harm.                 See Mc,nell v.     Dep' t   of Social Servs.,

4 3 6 U.S.   658,    691-93    ( 197 8)     (holding that supervisory officials

cannot be held vicariously liable for their subordinates' actions

under section 1983); see also Ash:::roft v. Igbal, 129 S. Ct. 1937,

1949    (2009)      ("' [S] upervisory liability'            is   a misnomer.       Absent

vicarious liability,           each Governnent official,               his or her title

notwithstanding,        is only liable for his or her own misconduct.")

(citation omitted); Alton v.                Texas A&M Univ.,          168 F. 3d 196,     200

(5th Cir. 1999)        ("Supervisory officers .                   cannot be held liable

under   §   1983 for the actions of          su~ordinates         . . . on any theory of

vicarious liability.").             Plaintiff alleges no facts to show that

Sheriff Gonzalez had any personal                    involvement       in his   case.    See

Murphy v. Kellar, 950 F.2d 290, 292                   (5th Cir. 1992)        (holding that

a   plaintiff       bringing    a   section         1983   action     must   "specify    the

personal involvement of each defendant") .                  Accordingly, Plaintiff's

conclusory claims against Sheriff Gonzalez must be dismissed for

failure to state a claim for which relief may be granted.


                                               5
                                   IV.     ORDER


        Accordingly, it is hereby

        ORDERED that Plaintiff's Complaint is DISMISSED with prejudice

under 28 U.S.C.     §   1915 (e) (2) (B)       :1s frivolous and for failure to

state a claim for which relief may be granted; and it is

        ORDERED that all pending mot:.ons,          if any, are DENIED as MOOT.

Plaintiff is WARNED that further duplicative, frivolous filings may

result in monetary or other sanctions.

        The Clerk will enter this Orjer, providing a correct copy to

all parties of record.                                   ~

        SIGNED at Houston, Texas, on this           ~    day of

2019.




                                                                  LEIN,
                                                                  DISTRICT JUDGE




                                           6
